
	

114 HR 4710 IH: End Subsidies for Tobacco Act
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4710
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Mr. Russell introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Federal Crop Insurance Act to eliminate premium subsidies for crop insurance for
			 tobacco.
	
	
 1.Short titleThis Act may be cited as the End Subsidies for Tobacco Act. 2.Prohibition on payment of portion of premium by corporation for tobaccoSection 508(e) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)) is amended by adding at the end the following:
			
				(9)Prohibition on payment of portion of premium by corporation for tobacco
 (A)In generalEffective beginning with the 2018 reinsurance year, notwithstanding any other provision of this subtitle, the Corporation shall not pay any portion of the premium for a policy or plan of insurance for tobacco under this subtitle.
 (B)Deficit reductionAny savings realized as a result of subparagraph (A) shall be deposited in the Treasury and used for Federal budget deficit reduction..
		
